Citation Nr: 0734196	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a special home adaptation grant under 
38 C.F.R. § 3.809(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1953.  The record shows the veteran was awarded the Purple 
Heart Medal and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which entitlement to specially 
adapted housing was granted but entitlement to a special home 
adaptation grant under 38 C.F.R. § 3.809(a) was denied.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

In his October 2007 hearing, the veteran withdrew his appeal 
of the claim for entitlement to a special home adaptation 
grant under 38 C.F.R. § 3.809(a).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for entitlement to a special 
home adaptation grant under 38 C.F.R. § 3.809(a) have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2005, the veteran submitted a substantive appeal 
concerning his claim for entitlement to a special home 
adaptation grant under 38 C.F.R. § 3.809(a), which perfected 
his appeal as to that issue. In October 2007, before the 
Board promulgated a decision on the issue, the veteran 
testified in his hearing before the undersigned Veterans Law 
Judge that he wished to withdraw his appeal as to that issue.  
The Judge accepted the veteran's request to withdraw his 
claim.

A substantive appeal may be withdrawn on the record in a 
hearing, or in writing, by the veteran at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204.

As the veteran withdrew his appeal as to the issue of 
entitlement to a special home adaptation grant under 
38 C.F.R. § 3.809(a), there remains no allegation of error of 
fact or law for appellate consideration. The Board therefore 
has no jurisdiction to review this issue.


ORDER

The appeal of the claim for entitlement to a special home 
adaptation grant under 38 C.F.R. § 3.809(a) is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


